*420Proceeding pursuant to CPLR article 78 to review a determination and an amended determination of the respondent James G. Starkey, a Justice of the Supreme Court, Kings County, both dated January 25, 2005, which summarily adjudged the petitioner guilty of criminal contempt of court, and a determination of the respondent dated February 14, 2005, which, upon the amended determination, inter alia, imposed a fine of $500.
Cross motion by the respondent to dismiss the proceeding.
Ordered that the cross motion is denied; and it is further,
Adjudged that the petition is granted, on the law, without costs or disbursements, and the determinations and the amended determination are annulled.
Under the circumstances of this case, the adjudication of summary contempt was not warranted. The petitioner’s conduct during voir dire and in cross-examining the arresting officer was not insolent, did not disrupt or threaten to disrupt the proceedings, nor did it destroy, undermine, or tend seriously to destroy or undermine the dignity of the court so as to render the court unable to continue to conduct its normal business in an appropriate way (see Judiciary Law § 750 [A]; 22 NYCRR 701.2 [c]; Matter of Sickmen v Goldstein, 59 AD2d 731 [1977]; cf. Matter of Kunstler v Galligan, 168 AD2d 146 [1991], affd 79 NY2d 775 [1991]; Matter of Werlin v Goldberg, 129 AD2d 334 [1987]). Krausman, J.P., Luciano, Spolzino and Lifson, JJ., concur.